Quillian, Chief Judge.
This is a pro se appeal from a burglary conviction. The defendant has filed no enumeration of errors.
1. There was an eyewitness to the burglary. The evidence, although conflicting, was amply sufficient to enable a rational trier of fact to find the defendant guilty beyond a reasonable doubt.
2. At the close of the charge, defendant’s trial counsel stated he *408had no exceptions to the charge. Under Jackson v. State, 246 Ga. 459 (271 SE2d 855) this constituted a waiver.
Decided February 6, 1981.
L. W. Hunt, pro se.
Gary C. Christy, District Attorney, for appellee.
From an examination of the record, no basis for reversal appears.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.